 WARRIOR CONSTRUCTORS, INC.19Warrior Constructors,Inc.andLewisE. Carrolltestimony to the effect that Parker demanded thatInternationalUnionofOperatingEngineers,AFL-CIO, Local No.450andLewis E. Carroll.Case 23-CA-2528 and 23-CB-721October 31, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, ANDZAGORIAOn June 20, 1967, Trial Examiner James F.Foley issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and were engaging in certain unfair labor prac-tices and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner further found that RespondentUnion had not engaged in certain other unfair laborpracticesalleged in the complaint. Thereafter,Respondent Employer filed exceptions to the TrialExaminer's Decision and a supporting brief. TheGeneral Counsel filed cross-exceptions and a sup-porting brief, and an answering brief to RespondentEmployer's exceptions. The Respondent Unionfiled a brief in reply to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions, briefs, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner,' asmodified below:We agree with the Trial Examiner's finding thatRespondent Union had nothing to do with Carroll'sdischarge as a dragline operator, and did not violateSection 8(b)(2) and (1)(A) in this respect. Ac-cordingly,we shall dismiss this allegation of thecomplaint. However, the Trial Examiner found thatthe Respondent Employer violated Section 8(a)(3)and (1) by discharging Carroll because he had lessseniority than Parker as a member of the Union.Thisfindingapparentlywas inferred from' In the absence of exceptions thereto, we adoptpro formathe Trial Ex-aminer's conclusions and recommendations based upon the demotion ofCarroll from the position of master mechanic'This latter finding appears necessary to support the Trial Examiner'stheory of a discriminatory discharge, in view of his refusal to find that theRespondent Union caused Carroll's discharge'Add the following to the Section of the Trial Examiner's Decision enti-tled "The Remedy" immediately after the last paragraph therein.168 NLRB No. 5Carroll be discharged as the price for Parker's stay-ing on the job and from the further inference thatTurner made an unsuccessful attempt to changeParker's attitude. We do not agree.Assuming,arguendo,that Carroll was dischargedatParker's request, there is no evidence in therecord to support the Trial Examiner's finding thatCarroll was discharged because he had less seniori-ty in the Union than Parker.2 In the light of uncon-troverted evidence that Carroll's discharge resultedfrom a reduction in force, and the absence of proba-tive evidence as to the factors considered, we canonly speculate whether Respondent Company con-sidered seniority in the Union as a factor in effect-ing the discharge. Thus, in this state of the record,we find no warrant for inferring, as did the Trial Ex-aminer, that Carroll was discharged for discrimina-tory reasons. Accordingly, as the General Counselfailed to establish by a preponderance of theevidence that Respondent Employer was dis-criminatorily motivated in discharging Carroll fromhis job as dragline operator, we shall also dismissthis allegation of the complaint.3Amended Conclusions of LawDelete the Trial Examiner's Conclusion of Law6, renumber Conclusion of Law 7 as 6, and add thefollowing:"7.Respondent Union has not violated Section8(b)(2)and (1)(A) by causing Respondent Em-ployer to discharge Carroll from the job of draglineoperator.""8.Respondent Employer has not violated Sec-tion 8(a)(3) and (1) by discharging Carroll from therank-and-file job of dragline operator."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labormended Order of the Trial Examiner as modifiedbelow, and hereby orders that the Respondent,Warrior Constructors, Inc., Houston, Texas, its of-ficers, agents, successors,and assigns,and theRespondent, International Union of Operating En-gineers,AFL-CIO, Local No. 450, Houston, Tex-as, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Delete from the "A" portion of the Trial Ex-"Respondent,InternationalUnionofOperatingEngineers,AFL-CIO,Local No.450's liability shall terminate 5 days after itfurnishes Warrior Constructors,Inc., with a written statement notify-ing said Employer that it has no objection to reinstatement of Carrollas a master mechanic."It is noted that the obligation of respondent Employer to reinstateCarrollto the position of master mechanic shall continue until suchdate as that job is eliminated for legitimate reasons."336-845 0 - 70 - 3 20DECISIONS OF NATIONALaminer's Recommended Order the present para-graph 2(d) and reletter the succeeding paragraphsconsecutively.2.Delete from Appendix A attached to the TrialExaminer's Decision the last indented paragraph.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions not found herein.TRIAL EXAMINER'S DECISIONJAMES F. FOLEY, Trial Examiner: These cases,23-CA-2528 and 23-CB-721, were brought before theNational Labor Relations Board (herein called the Board)under Section 10(b) of the National Labor Relations Act,as amended (herein called the Act), 61 Stat. 136, 73 Stat.519, againstWarrior Constructors, Inc. (herein calledEmployer), and International Union of Operating En-gineers, AFL-CIO, Local No. 450 (herein called Union),on a consolidated complaint issued November 25, 1966,by the General Counsel of the Board (through the Re-gionalDirector for the Board's Region 23 at Houston,Texas), and answers filed by Respondent Employer andRespondent Union filed December 5 and December 2,1966, respectively.The allegations of the complaintagainst Respondent Employer are premised on a chargefiled by Lewis E. Carroll on October 7, 1966, and the al-legations of the complaint against Respondent Union arepremised on a charge also filed by Carroll on October 7,1966. It is alleged in the complaint that since on or aboutOctober 3, 1966, Respondent Union has violated Sec-tions 8(b)(I)(A) and 8(b)(2) of the Act by causing and at-tempting to cause Respondent Employer to demoteCharging Party Carroll from his position of mastermechanic to that of a dragline operator and then todischarge him, and to refuse to reinstate him as an em-ployee, and as master mechanic, because he was not amember of Respondent Union for 3 years or more. It isalso alleged in the complaint that since on or about Oc-tober 3, 1966, Respondent Employer has violated Sec-tion 8(a)(1) and (3) of the Act by complying with theRespondent Union's request that it demote and thendischargeCarroll, and refuse to reinstate him as adragline operator, and to return him to the position ofmaster mechanic, because he was not a member of theUnion for 3 years or more. In their answers, RespondentUnion and Respondent Employer denied the allegationsof the complaint against them.A hearing on the complaint and answers was held be-foreme on February 15, 1967, in Houston, Texas.General Counsel, Respondents, and Charging Party wereafforded an opportunity to offer evidence, make oral ar-gument, and file briefs. General Counsel and Respond-ents filed briefs after the close of the hearing.FINDINGSAND CONCLUSIONS1.THE BUSINESSOF RESPONDENT EMPLOYERRespondent Employer, a Texas corporation, with itsprincipal office and place of business in Houston, Texas,is engagedin the business of a general contractor in theconstruction industry. During the year 1966, it performedservices with a value in excess of $50,000. Pursuant to acontract with the National Aeronautics and Space Ad-ministrationof the United States for the construction andLABOR RELATIONS BOARDinstallation of certain facilities at the Manned SpacecraftCenter in Houston, Texas.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES'A.The EvidenceThe only oral testimony is the testimony of ChargingParty Carroll. He testified for the General Counsel. Theonly documentary evidence is the contract (herein calledthe Contract) between the Respondent Union, on the onehand, and Associated General Contractors, HoustonChapter, and Construction Employer's Association ofTexas, on the other hand, executed April 1, 1964, and ef-fective until March 31, 1967, and renewable from year toyear absent 60 days' notice. The Contract was in effect inOctober 1966, the period in which the alleged unfair laborpractices occurred. Respondent Employer is a party tothe Contract.Carroll's Unrebutted TestimonyCarroll has been a member of the Respondent Unionsince December 1965, and an employee of the Respond-ent Employer since January 1966. He has had some 15years' experience at the trade of operating engineer. Dur-ing this time, he operated all types of heavy equipment,and became skilled in the operation and maintenance ofthisequipment.Carroll began his employment withRespondent Employer at its construction project at theUniversity of Houston. About the middle of September1966, Respondent Employer reassigned him to its con-structionproject at theManned Spacecraft Center,Houston, Texas. At this project, he operated a draglinefor about 3 days and was then promoted to mastermechanic. On reporting to work on October 3, 1966,after working as master mechanic for about 2 weeks, Car-rollwas informed by Roy Turner, the Respondent Em-ployer's field superintendent, that there was a "beef' onthe job among the operators. Turner asked Carroll to findoutwhat he could about it, and to see if he couldstraighten it out.Carroll talked to some of the operators under his super-vision,' and learned that Sims, the master mechanic hesucceeded, wanted his job back. Sims, it appears, hadgiven the job up voluntarily in order to avail himself ofcertain overtime work on the night shift. In talking to theoperators, Carroll approached an operator by the name ofParker, who, like Sims, had just returned to the day shiftfrom the night shift where overtime work had been availa-ble. Carroll got up on Parker's rig and asked him what thedifficulty was. Parker replied that Carroll was the "god-damn beef." He said that according to the Union, CarrollIUnder the Contract, an employer must employ a master mechanic ifthere are four or more operating engineers employed The mastermechanic is in charge of the engineers He distributes the paychecks andisunder the supervision of only the field superintendent and the projectsuperintendent He may work with his hands if less than six engineers areemployed The General Counsel conceded that Carroll was a supervisorwithin the meaning of Section 2(1 1) of the Act, while performing the du-ties of master mechanic It is undisputed that master mechanics are super-visors under the Contract WARRIORCONSTRUCTORS, INC.21did not have the right to be master mechanic.When Car-roll asked him to explain this remark,Parker said,"Well,it's in your union book.You ought to read it once in awhile." They both looked at section 15(g) of the Contract.Itprovides that"Allmaster mechanics and assistantmaster mechanics must be practical mechanics of thecraft they represent and have three years or more of ex-perience at their trade." Parker then said, "That is not all.you have been running around here scabbing on peo-ple and knocking other people out of work, starting lightplants and power plants."Carrollinterrupted Parker,called him a"damn liar," and said that he had not startedany equipment he was not assigned to stop before hebecame master mechanic.Parker retorted,"Don't call mea damn liar,"and pushed Carroll with his open hand. Car-roll hit Parker with his fist, and the two exchanged bodyblows until Carroll subdued Parker. Carroll told Turnerwhat happened,and said to him that he intended totelephone the Respondent Union's business agent. Whenhe went to the telephone,he found Steward DeBordeusing it,and reporting the incident to the Union.At approximately I 1 a.m., on October 3, RespondentUnion's Business Agents W. O. Bloodworth and GordonHyatt arrived on the jobsite.Bloodworth and Hyatttalked to other operators, and then to Carroll. Carroll re-lated to Bloodworth and Hyatt what had occurred. De-Borde was with them. Bloodworth asked Carroll if he wasaware that Parker could file charges against him. Carrollasked if he had the same right,inasmuch as Parker had hithim first,and Bloodworth replied that he could filecharges against Parker. Bloodworth,Hyatt, and DeBordetoldCarroll that he had not been in the Union longenough to be master mechanic.The four ofthem ex-aminedSection 15(g) of the Contract. They thenproceeded to the office of Superintendent Henry Hill,where they had a conversation with him. Bloodworth firsttoldHill that Carroll could not be master mechanicbecause he had not been a member of the RespondentUnion long enough.Carroll showed Hill section 15(g) ofthe Contract.Hill asked Bloodworth for an explanation.Bloodworth said that Hill would "have to get anothermaster mechanic."Hill asked Bloodworth if he couldleave Carroll on the job for the rest of the day, and Blood-worth said that he could. Bloodworth also said to Hill thathe "could do what he wanted to about the fight,"that hehad the authority to fire either Parker or Carroll or both.Carrollsaid to Bloodworth that he was not trying tomislead the Company into making it think that he was aqualifiedmaster mechanic,but, that if Bloodworth's in-terpretation of section 15(g) of the Contract was correct,he had simply misinterpreted it. Bloodworth replied,"That's just the way it is, that is one of our practices."After Carroll left Hill's office, Turner approached himand asked how things came out. Carroll replied thatBloodworth had told Hill that Carroll"hadn't been in theUnion long enough to be master mechanic."Hill joinedthe two, and Turner suggested that the three "try tostraighten this thing out with Mr. Parker." The three wentover to where Parker was working, and Turner called forParker to join them.Turner told Carroll and Parker thatthe two were both good men,and that he would hate tolose either one of them.Turner also said he hoped that thetwo could"straighten this out,"and requested them "toshake hands and just forget this thing ever happened."Carroll offered to shake hands, but Parker refused.Parker said that if Carroll was not fired,he would quit.Carroll talked to Turner later that day, at which timeTurner said that he would get a chance to talk to Parkeragain,and would straighten the matter out, that he shouldgo over to the other part of the job, and start working.Carroll said that Turner could give him his check if hethought that he was the guilty party. Turner said that hewas "not to worry about any checks."Before quittingtime, Turner informed Carroll that he would be reas-signed to a dragline the next morning.Turneralso statedthat Parker would be master mechanic the next morning,but that Carroll would be under his supervision, and notParker's. Carroll replied that he had reported on the jobas a crane operator,and that it was agreeable with him tocontinue in that capacity. Carroll added, however, that hestill thought that the Union was misleading them by hold-ing that he was not eligible for the job of master mechanic,and not in the Union long enough to hold it.Carroll worked as a dragline operator on October 4 and5.Nothing happened until the workday ended on October5.Then he was discharged by Turner. Turner got up onCarroll's rig, and said to Carroll that he was beingdischarged because there was "distinction"on the job.Carroll testified that he understood Turner to mean dis-sension.Ed Price,who was appointed master mechanicon October 5, handed Carroll his final paycheck. Shortlyafter his discharge, Carroll went to Hill's office and askedHill the reason for his discharge.Hill replied,"Well,reduction in force, reducing forces." Carroll said therewere men on the job who had been there less time than hehad, and with less qualifications,and that he had beensent to the job from another construction job of theRespondent Employer's with the recommendation of thesuperintendent of the other job. Hill replied, "Well, that'sjust the way it's got to be. That is the way it is." Carrollhad another conversation about the matter. It was withHill and Turner. In this final conversation, Turner toldCarroll not to cause any disturbance, acknowledged thatCarroll was well qualified in his field,and stated that hewould recommend Carroll to any company in town. Hillalso told Carroll that he would give him a recommenda-tion.Hill even asked Turner if Carroll could go back tothe "University job," but Turner replied that he hadcalled the superintendent of the University of Houstonjob, and he had said that no operators were needed.B.Analysis and Concluding FindingsOn October 3, 1966, Respondent Employer's Field Su-perintendent Turner demoted Charging Party Carrollfrom his supervisory job of master mechanic, to which hehad been appointed 2 weeks before, to the rank-and-filejob of a dragline operator. The demotion was at therequest of RespondentUnion. Thelatter'sBusinessRepresentative Bloodworth told Respondent Employer'sProject Superintendent Hill that the request was madebecause Carroll had not been a member of RespondentUnion for the required 3 years. He also said that the 3-year requirement was one of its practices.Earlier on Oc-tober 3, union representatives had informedCarroll hecould not be a master mechanic because he did not havethe required 3 years of membership. At the time of Car-roll's demotion, employee Parker was promoted to Car-roll's position. Parker's altercationwith Carrollbecauseof Carroll's appointment as master mechanic had trig-gered the request of Respondent Union. It had occurredprior to all of the October 3 activity. Parker stronglyprotested to Carroll his appointment because of the lackof 3 years'membership.After Carroll worked for 2 days at the job to which hehad been demoted, Turner discharged him. Turner told 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim there was dissension on the job. Employee Ed Price,who had replaced Parker as master mechanic, gave himthe check for the money Respondent Employer owedhim Project Superintendent Hill told Carroll that thereason was a reduction in force He did not answer Car-roll's statement that there were men on the job with lesstime and qualifications, except to say that the terminationhad to be. Turner acknowledged that Carroll was wellqualified, and he and Hill said they would provide himwith a recommendation to any company in town. Turnerasked him not to make any trouble.Respondent Employer's Turner had attempted to settlethe differences between Carroll and Parker, but althoughCarroll was willing, Parker was not, and said he wouldquit if Carroll was not discharged. This occurred on theevening of October 3, 2 days before the discharge.Turner said to Carroll at that time that he would workthings out with Parker, and refused Carroll's offer to ter-minate his employment. However, Turner did not suc-ceed in placating Parker, and Carroll's discharge fol-lowed.Respondent Union has violated Section 8(b)(1)(A) ofthe Act by enforcement of its policy of denying the posi-tion of master mechanic to employees who have not beenitsmembers for 3 years. This conduct restrains andcoerces employees with respect to rights they have underSection 7 of the Act.2 I also find and conclude that theconduct of Respondent Union violates Section 8(b)(2)and (1)(A) of the Act as it caused Respondent Employer'sconduct which discriminates against employee Carrolland encourages membership in the Respondent Union inviolation of Section 8(a)(3) and (1) of the Act. TheRespondent Union's conduct is on all fours with its con-duct inLocal 450, Operating Engineers (Tellepsen Con-structionCompany),3which the Board found violatedSection 8(b)(2). There, employee Rittenberry was denieda promotion to master mechanic because he was not amember in its organizationfor 3 years.It can be argued that the facts are different because intheTellepsencase employee Rittenberry was only arank-and-file employee while in the case here employeeCarrollwas a supervisor when the status of mastermechanic was first denied to him. InTellepsen,the com-pany notified respondent union that it intended topromote Rittenberry and respondent union prevented it.In thecasehere, Respondent Employer appointed Car-roll to the position of master mechanic, a supervisoryposition, without notifying Respondent Union, and Car-roll held the position about 2 weeks before RespondentUnion learned of his promotion. But he held the rank-and-file job of dragline operator when demoted at therequest of the Union, and was denied his right to themaster mechanic position during this time as well as dur-ing the time he has been discharged as a rank-and-file em-ployee to placate employee Parker. So the violation is thesame, and calls for the same remedy the Board providedinTellepsenRespondent Employer has violated Section 8(a)(1) ofthe Act by its denial to Carroll of the position of mastermechanic as this conduct interferes with, restrains, andcoerces employees with respect to rights they have underSection 7 of the Act, particularly the right to their em-ployment free of any requirement that they be membersof the Union, or members for any prescribed period oftime.4 Respondent's denial to Carroll of the position ofmaster mechanic at the request of Respondent Union alsoviolates Section 8(a)(3) and (1) of the Act. This denialwas in effect for the 2 days Carroll worked at the rank-and-filejobofdraglineoperatorbeforehewasdischarged, and has been in effect during his discriminato-ry discharge.5The evidence does not disclose that Respondent Unionhad anything to do with Carroll's discharge.BusinessRepresentative Bloodworth told Project SuperintendentHill he could determine what action to take against Car-roll and Parker, if any, because of the "fight" they had onthe morning of October 3. He said he could fire Carroll,Parker, or both of them. The Union was interested in hav-ing its practice enforced This did not require Carroll'sdischarge.He had been one of its members for 10months. As stated above, Respondent Employer soughtto retain both Carroll and Parker as employees, butParker demanded Carroll's discharge as the price for hisstaying on. Although Respondent Employer's Turnersought to change Parker's attitude, apparently he did notsucceed. He then discharged Carroll, a competent em-ployee whom he and Project Superintendent Hill werewilling to recommend to other employers, because he hadless seniority than Parker as a member of the Union. Thiswas a discriminatory discharge in violation of Section8(a)(3) and (I) of the Act.eIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of theRespondentsset forthin sectionI 11, above, occurring in connection with Respondent Em-ployer's operations described in section 1, above, have aclose, intimate, and substantial 'relation to trade, traffic,and commerceamongthe several States, and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Respondents engaged in conductviolative of the Act, I shall recommend that Respondentsbe ordered to cease and desist from engaging in such con-duct, and take such affirmative action as appears necessa-ry to effectuate the purposes of the Act. I shall recom-mend that Respondent Employer be required to offerCarroll without prejudice to his seniority and other rightsand privileges, immediate and full reinstatement to hisformer position of master mechanic, or a substantiallyequivalent position. I shall also recommend that Respond-ents, jointly and severally, be required to make Carrollwhole for any loss of earnings he suffered by reason of thediscrimination against him by reason of the denial to him'Local Union No 156, Sheet Metal Workers' InternationalAssocia-tion,AFL-CIO (Air Flow Slieet Mtal, Inc ),160 N LRB 1653' 122 NLRB 564, enfd 281 F 2d 313 (C A. 5), cert denied 366 U S901aTalladega Cotton Factory,Inc , 106 N LRB 295, enfd 213 F 2d 208,215-217 (C A5), Better Monkey Grip Company,115 NLRB 1170, enfd243 F 2d 836 (C A 5),cert denied 353 U S 864,355 U S 900,JacksonTileManufacturing Company,122 NLRB 764,'enfd 272 F 2d 181 (C A5),Dal-Ter Optical Company,Inc,131 NLRB 715, enfd 310 F 2d 58(C A5),Oil City Brass Works,147 NLRB 627, enfd 357 F 2d 466(C A 5)SeeLocal 450,Engineer,supra, Local Union No 156,Sheet MetalWorkers,supra, ANabakowski Co,148 NLRB 876, enfd 359 F 2d 46(C A 6), andUnion Starch & Refining Company,87 NLRB 779, enfd186 2d 1008(C A 7), cert denied 324 U S 815.1RadioOfficers'Union v N L R B,347 U S 17 WARRIOR CONSTRUCTORS, INC23of the position of master mechanic. I shall also recom-mend that Respondent Employer make Carroll whole forhis loss ofearnings causedby his discriminatorydischarge. These compensations shall be determined inthe manner provided inF.W Woolworth Company,90N LRB 289, with interest at 6 percent per annum as pro-vided inIsis Plumbing & Heating Co.,138 N LRB 716Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andRespondent Union is a labor organization within themeaning of Section 2(5) of the Act.2.Respondent Employer violated Section 8(a)(1) oftheAct,andRespondentUnion violated Section8(b)(1)(A) of the Act by enforcing Respondent Union'spolicy of denying employees their right to be free to en-gage or not engage in union activity guaranteed them inSection 7 of the Act by denying them the right to hold theposition of master mechanic when they have not beenmembers of Respondent Union for 3 years, and per-mitting employees to hold this position when they havebeen members of the Union for 3 years.3.Respondent Employer violated Section 8(a)(1) oftheAct,andRespondentUnion violated Section8(b)(1)(A) of the Act by Respondent Employer's demo-tion, at the request of Respondent Union, of Carroll fromthe supervisory position of master mechanic to the rank-and-file job of dragline operator, and Respondent Em-ployer's promotion of employee Parker to replace Car-roll, because Carroll had not been a member of Respond-ent Union for 3 years, and Parker had been a memberfor 3 years.4.Respondent Union violated Section 8(b)(2) and(1)(A) of the Act by causing Respondent Employer todeny to Carroll when he held the rank-and-file job ofdraglineoperator the position of master mechanicbecause he had not been a member of the RespondentUnion for 3 years.5.Respondent Employer violated Section 8(a)(3) and(1) of the Act by denying to Carroll, while he held therank-and-file job of dragline operator, the position ofmaster mechanic, at the request of Respondent Union,because he had not been a member of Respondent Unionfor 3 years.6.Respondent Employer violated Section 8(a)(3) and(1) of the Act by discharging Carroll from the rank-and-file job of dragline operator in order to retain Parker as anemployee, because of Parker's longer tenure as a memberof Respondent Union.7.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of facts and conclusions oflaw and pursuant to Section 10(c) of the Act, the TrialExaminer hereby issues the following:RECOMMENDED ORDERA.RespondentWarrior Constructors, Inc., its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interferingwith, restraining,and coercing em-ployees with respect to their right to become, or notbecome, union members,or engage in, or not engage in,union activity, guaranteed them in Section7 of the Act,by denying them the opportunity to become mastermechanics until they have been members of InternationalUnion of Operating Engineers,AFL-CIO,Local No.450, for 3 years,or any other period of time specified bythis Respondent Union.(b)'Encouraging membership in Respondent Union bydenying employeeLewis E. Carroll,or any other em-ployee, the position of master mechanic because he hasnot been a member of Respondent Union for 3 years, orany other period of time, or in any other manner dis-criminating againstCarrollwith respect to his wages,hours,and other terms and conditions of employmentbecause of lack of union membership or union activity.(c)Engaging in like or related conduct that interfereswith, coerces,and restrains employees with respect totheir right to refrain from engaging in union or other con-certed activity for mutual aid or protection guaranteedthem in Section 7 of the Act.2.Takethe following action which will effectuate thepolicies of the Act:(a)ReinstateLewis E. Carroll to the position ofmaster mechanic,or substantially equivalent position,without prejudice to his seniority or other rights andprivileges(b)Notify Lewis E. Carrollif presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Make LewisE. Carrollwhole,jointly and severallywith Respondent Union, for any loss of earnings,includ-ing interest,he suffered by reason of the denial to him ofthe position of master mechanic, in the manner set forthin the section of this Decision entitled"The Remedy."(d)Make Lewis E. Carroll whole for any loss ofearnings, including interest, he suffered by reason of hisdiscriminatory discharge from the job of dragline opera-tor, in the manner set forth in the section of this Decisionentitled "The Remedy "(e)Preserve, and upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant and material to Respondent Employer'scompliance with the provisions of this Order.(f)Post at its plant in Houston, Texas, copies of the at-tached notice marked"Appendix A."7 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 23, after being duly signed by an authorized Respond-ent Employer's representative,shall be posted by theRespondent Employer upon receipt thereof,and be main-tained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent Employer to insure that saidnotices are not altered,defaced,or covered by any othermaterial' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcingan Order"shall be substituted for the words"a Decisionand Order " 24DECISIONSOF NATIONALLABOR RELATIONS BOARD(g)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of this Recom-mended Order,what steps the Respondent Employer hastaken to comply herewith.8B. InternationalUnion of Operating Engineers,AFL-CIO, Local No. 450,itsofficers,agents, andrepresentatives,shall:1.Cease and desist from:(a)Restraining or coercing employees with respect totheir rights under Section 7 of the Act by denying themthe opportunity to become master mechanics untihtheyhave been its members for 3 years,or any other period oftime(b)Causing or attempting to cause Respondent WarriorConstructors, Inc., to deny to Lewis E. Carroll, or anyother employee,the position of master mechanic until hehas been its member 3 years,or for any period of time, orin any other manner engaging in discrimination againstemployees in regard to their wages,hours, and otherterms and conditions of employment.(c)By like or related acts, restraining or coercing em-ployees in regard to their right to refrain from engaging inunion or other concerted activity for mutual aid or protec-tion guaranteed them in Section7 of the Act.2Takethe following affirmative action which will ef-fectuate the policies of the Act-(a)Notify RespondentWarrior Constructors, Inc.,that it has no objection to the employment of Lewis E.Carrollas master mechanic, and mail a copy of the noficeto Carroll.(b)MakeLewisE. Carroll whole,jointly and severallywith Respondent Employer, for any loss of pay, includinginterest,he may have suffered by reason of the denial tohim of the position of master mechanic, in the manner setforth in the section of this Decision entitled "TheRemedy."(c)Post in conspicuous places at its business office inHouston,Texas,where nofices to members arecustomarily posted,copies of the attached notice marked"Appendix B." 9 Copies of said notice,to be furnished bythe Regional Director for Region 23, after being dulysigned by an official representative of Respondent Union,shall be posted by Respondent Union immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter,in conspicuous places, including allplaces where notices to members are customarily postedReasonable steps shall be taken by Respondent Union toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Mail to the Regional Director for Region 23 signedcopies of the notice attached hereto as Appendix B forposting by the Respondent Employer, if willing, at the of-fice and places of business of Respondent Employerwhere Appendix A is placed(e)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of this Recom-mended Order,what steps the Respondent Union hastaken to comply herewith.1°" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notifythe RegionalDirector forRegion23, in writing, within 10 days from the date of this Order, whatstepsRespondent has taken tocomply herewithSee fn7, supraSee fn8, supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interfere with, restrain, or coercethem with respect to their right to become, or notbecome, union members, or engage in, or not engagein, union activity, guaranteed them in Section 7 of theAct, by denying them the opportunity to becomemaster mechanics until they have been members ofInternationalUnionofOperatingEngineers,AFL-CIO, Local No. 450, for 3 years, or any otherperiod of time specified by this Union.WE WILL NOT encourage membership in thisUnion by denying employee Lewis E. Carroll, or anyother employee, the position of master mechanicbecause he has not been a member of the Union for3 ye4rs, or any other period of time, or in any othermanner discriminate against Carroll, or any otheremployee, with respect to wages, hours, and otherterms and conditions of employment, because of lackof union membership or union activity.WE WILL NOT engage in like or related conductthat interferes with, coerces, or restrains employeeswith respect to their right to refrain from engaging inunion or other concerted activity for mutual aid orprotection guaranteed them in Section 7 of the Act.WE WILL reinstate Lewis E. Carroll to the positionof master mechanic, or substantially equivalent posi-tion, without prejudice to his seniority or other rightsand privileges.WE WILL make Lewis E. Carroll whole,jointly andseverally with the Union, for any loss of earnings, in-cluding interest, he suffered by reason of the denialto him of the position of master mechanic.WE WILL make Lewis E. Carroll whole for anyloss of earnings, including interest, he suffered byreason of his discriminatory discharge from the jobof dragline operator.WARRIOR CONSTRUCTORS,INC.(Employer)DatedBy(Representative)(Title)Note:We will notify Lewis E. Carroll if presentlyserving inthe ArmedForces of the United States of hisright to full reinstatement upon application in accordancewith the SelectiveService Actand the Universal MilitaryTrainingand Service Act, as amended, after dischargefrom theArmed Forces.This noticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 6617 FederalOfficeBuilding,515 Rusk Avenue, Houston, Texas77002, Telephone228-0611. APPENDIX BNOTICEWARRIORCONSTRUCTORS, INC.25NOTICE TO ALL MEMBERS OF INTERNATIONAL UNIONOF OPERATING ENGINEERS,AFL-CIO, LOCAL No.450Pursuant to the RecommendedOrder of a Trial Ex-aminer oftheNational LaborRelations Board and inorder tc effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:engaging in union or other concerted activity for mu-tual aid or protection guaranteed them in Section 7 ofthe Act.WE WILL make Lewis E. Carroll whole, jointly andseverally withWarrior Constructors,Inc., for anyloss of pay, including interest,he may have sufferedby reason of the denial to him of the position ofmaster mechanic.WE WILL notify Warrior Constructors,Inc., thatwe have no objection to the employment of Lewis E.Carrollas master mechanic.INTERNATIONAL UNION OFWE WILL NOTrestrain or coerce employees withOPERATING ENGINEERS,respect to their right under Section7 of the Act toAFL-CIO, LOCAL No. 450refrain from engaging in union or other concerted ac-(Labor Organization)tivlty by denying them the opportunity to becomemaster mechanics until they have been our membersfor 3 years,or any other period of time.WE WILL NOT cause or attempt to cause WarriorConstructors, Inc., to deny to Lewis E. Carroll, orany other employee,the position of master mechanicuntil he has been our member for 3 years or any otherperiod of time,or in any other manner to engage indiscrimination against employees in regard to theirwages, hours, and other terms and conditions of em-ployment.WE WILL NOT restrain or coerce employees by likeor related acts in regard to their right to refrain fromDatedBy(Representative)(Title)This noticemust remainposted for60 consecutivedays from thedate of posting and must not be altered,defaced, or covered by any othermaterial.If membershaveany question concerning this notice orcompliancewith itsprovisions, theymay communicatedirectlywith the Board'sRegional Office, 6617 FederalOfficeBuilding, 515 Rusk Avenue,Houston, Texas77002, Telephone 228-0611.